DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et. al (US 2015/0117034 A1) in view of Qian (US 2016/0042897 A1).
With respect to claim 1 Hong discloses a ventilation system comprising a main housing [reference character 32 in Fig. 6] defining an internal region [reference character A in Fig. 6] configured to be positioned adjacent to a room of a building structure, a blower [reference character 31 in Fig. 6] coupled to the main housing and configured to draw air out of the room of the building structure, and
a grille [reference character 34 in Fig. 6] configured to at least partially block view of the blower.
Horn does not disclose an attachment feature for removably coupling the grille to at least one of the main housing and the blower the attachment feature including:
a housing mount coupled to the housing and including a first magnet, and a grille mount coupled to the grille and including a second magnet, wherein the first magnet and the second magnet are configured to repel one another when the grille is installed on the at least one of the main housing and the blower.
Qian discloses a magnetic attachment feature and latching mechanism that includes a housing with a mount [the mount for magnet 115 in reference character 101 in Fig. 2A] coupled to the housing and including a first magnet [reference character 115 in Fig. 2A], and an actuating member mount [the mount for magnet 116 in reference character 111 in Fig. 2A] coupled to the actuating member including a second magnet [reference character 116 in Fig. 2A], wherein the first magnet and the second magnet are configured to repel one another when 111 is installed into 101.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the blower taught by Horng by attaching the grille to the housing using the attachment feature taught by Qian in order to allow for easy reversible attachment of the grille to the housing without moving parts while mimicking the response of a purely mechanical system [see Abstract of Qian].
With respect to claim 2 Horng discloses that one of the housing mount and the grille mount includes a central opening [reference character 321 in Fig. 6] that is sized to receive the other of the housing mount and the grille mount when the grille is installed.
With respect to claim 3 Horn does not disclose that the first magnet is spaced apart from the second magnet when the grille is installed to provide a tolerance space. 
Qian discloses that the first magnet is spaced apart from the second magnet when the grille is installed to provide a tolerance space [see annotated Fig. below].

    PNG
    media_image1.png
    433
    587
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the blower taught by Horng by attaching the grille to the housing using the attachment feature taught by Qian in order to allow for easy reversible attachment of the grille to the housing without moving parts while mimicking the response of a purely mechanical system [see Abstract of Qian].
With respect to claims 21 the combination of Horn and Qian do not disclose that the first magnet is circular, however in Qian the shape of the magnet is not material to the operation of the device, therefore the shape is interpreted as an obvious matter of design choice absent persuasive evidence that the claimed shape is significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the latching mechanism taught by the combination of Horng and Qian by forming the first magnet taught by Qian such that the magnet is circular since the shape of the magnet is interpreted as an obvious matter of design choice absent persuasive evidence that the claimed shape is significant.
With respect to claim 22 the combination of Horng and Qian do not disclose that the housing mount comprises a plurality of magnets, however the number of magnets in the housing mount taught by Qian is interpreted as a result effective variable that would be optimized in order to achieve a desired result. In this case the number of magnets would be optimized based on the desired repulsion force and desired latching force between the housing and the actuator (in Qian) or the grille and the housing in the combination of Horng and Qian.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to provide multiple magnets in the housing taught by the combination of Horng and Qian since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 27-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et. al (US 2015/0117034 A1) in view of Qian (US 2016/0042897 A1).
With respect to claims 27 and 34 Horng discloses a ventilation system comprising a main housing [reference character 32 in Fig. 6] defining an internal region [reference character A in Fig. 6] configured to be positioned adjacent to a room of a building structure, a blower [reference character 31 in Fig. 6] coupled to the main housing and configured to draw air out of the room of the building structure, and
a grille [reference character 34 in Fig. 6] configured to at least partially block view of the blower.
Horng does not disclose an attachment feature for removably coupling the grille to at least one of the main housing and the blower, the attachment feature including:
a first magnet coupled to one of the housing and the blower, and
a second magnet couple to the grille,
wherein the first magnet and the second magnet are configured to repel one another to bias the grille toward the housing.
Qian discloses a magnetic attachment feature and latching mechanism that includes a housing with a mount [the mount for magnet 115 in reference character 101 in Fig. 2A] coupled to the housing and including a first magnet [reference character 115 in Fig. 2A], and an actuating member mount [the mount for magnet 116 in reference character 111 in Fig. 2A] coupled to the actuating member including a second magnet [reference character 116 in Fig. 2A], wherein the first magnet and the second magnet are configured to repel one another when 111 is installed into 101.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the blower taught by Horng by attaching the grille to the housing using the attachment feature taught by Qian in order to allow for easy reversible attachment of the grille to the housing without moving parts while mimicking the response of a purely mechanical system [see Abstract of Qian].
With respect to claims 28 the combination of Horn and Qian do not disclose that the first magnet is circular, however in Qian the shape of the magnet is not material to the operation of the device, therefore the shape is interpreted as an obvious matter of design choice absent persuasive evidence that the claimed shape is significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the latching mechanism taught by the combination of Horng and Qian by forming the first magnet taught by Qian such that the magnet is circular since the shape of the magnet is interpreted as an obvious matter of design choice absent persuasive evidence that the claimed shape is significant.
With respect to claim 29 the combination of Horng and Qian do not disclose that the housing mount comprises a plurality of magnets, however the number of magnets in the housing mount taught by Qian is interpreted as a result effective variable that would be optimized in order to achieve a desired result. In this case the number of magnets would be optimized based on the desired repulsion force and desired latching force between the housing and the actuator (in Qian) or the grille and the housing in the combination of Horng and Qian.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to provide multiple magnets in the housing taught by the combination of Horng and Qian since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter

Claims 23-26, 30-33, and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762